         Case 2:19-cv-01738-JJT Document 26 Filed 05/31/19 Page 1 of 2



1    Josh M. Snell, Bar #021602
     Christopher G. Stuart, Bar # 012378
2    Jonathan P. Barnes, Jr., Bar #028014
     JONES, SKELTON & HOCHULI, P.L.C.
3    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
4    Telephone: (602) 263-1700
     Fax: (602) 200-7815
5    jsnell@jshfirm.com
     jbarnes@jshfirm.com
6    Attorneys for Defendant
7    Nation Motor Club, LLC

8                            UNITED STATES DISTRICT COURT
9                                   DISTRICT OF ARIZONA
10   Sidney Naiman, individually and on behalf of           NO. 2:19-cv-01738-JJT
     a class of all persons and entities similarly
11   situated,                                              RULE 41(a)(1)(A)(ii)
                                                            STIPULATION OF VOLUNTARY
12                                             Plaintiff,   DISMISSAL WITH PREJUDICE
13                 v.
14   Hard Tack, Inc.; and Nation Motor Club, LLC,
15                                       Defendants.
16
17                 Pursuant to Rule 41(a)(1)(A)(ii), Fed. R. Civ. P., the parties hereby stipulate
18   to dismiss all claims against Defendant Nation Motor Club, LLC, with prejudice, each
19   party to bear their own fees and costs.
20
21
22
23
24
25
26
27
28
     7635812.1
         Case 2:19-cv-01738-JJT Document 26 Filed 05/31/19 Page 2 of 2



1                 DATED this 31st day of May, 2019.
2                                             PARONICH LAW, P.C.
3
4                                             By /s/Anthoney Paronich (with permission)
                                                 Anthony Paronich
5                                                350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
6                                                Attorneys for Plaintiff
7                                             JONES, SKELTON & HOCHULI, P.L.C.
8
9                                             By
                                                    Josh M. Snell
10                                                  Christopher G. Stuart
                                                    Jonathan P. Barnes, Jr.
11                                                  40 North Central Avenue, Suite 2700
                                                    Phoenix, Arizona 85004
12                                                  Attorneys for Defendant Nation Motor
                                                    Club, LLC
13
14                              CERTIFICATE OF SERVICE
15                I hereby certify that on this 31st day of May, 2019, I caused the foregoing
16   document to be filed electronically with the Clerk of Court through the CM/ECF System
17   for filing; and served on counsel of record via the Court’s CM/ECF system.
18
     /s/Rachel Barajas
19
20
21
22
23
24
25
26
27
28
     7635812.1                                  2
